DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on December 19, 2021.  Claims 1-11 are pending.  Claims 1, 6 and 11 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2021/0179092 to Chen et al. (hereinafter “Chen”), discloses a dynamic trajectory, the yaw rate, and the acceleration of the host vehicle, the output (e.g., the intentions and the trajectories of the target vehicle and the other vehicle).  The vehicle movement-limiting module 406 calculates a vehicle speed for longitudinal limitation in order to obtain an ideal vehicle speed in passing through a curve. The vehicle movement-limiting module 406 calculates a steering-wheel angle for lateral limitation in order to avoid the great variation of the steering-wheel angle. (See paragraphs [0033] and [0034]).

With respect to independent claim 1, Chen, taken singly or in combination with other prior art, does not disclose or teach intercepting a target trajectory at a preset distance currently ahead of the vehicle from the three-dimensional trajectory map according to the current positioning information, comprising: acquiring a point closest to the vehicle on the target trajectory according to the current positioning information; and acquiring a target point from the target trajectory according to the current positioning information, comprising: acquiring the target point based on the point closest to the vehicle, in combination with other limitations of the claim.
With respect to independent claim 6, Chen, taken singly or in combination with other prior art, does not disclose or teach one or more processors are configured to:  intercept a target trajectory at a preset distance currently ahead of the vehicle from the three-dimensional trajectory map according to the current positioning information by acquiring a point closest to the vehicle on the target trajectory according to the current positioning information; and acquire a target point from the target trajectory according to the current positioning information by acquiring the target point based on the point closest to the vehicle, in combination with other limitations of the claim.
With respect to independent claim 11, Chen, taken singly or in combination with other prior art, does not disclose or teach intercepting a target trajectory at a preset distance currently ahead of the vehicle from the three-dimensional trajectory map according to the current positioning information, comprising: acquiring a point closest to the vehicle on the target trajectory according to the current positioning information; and acquiring a target point from the target trajectory according to the current positioning information, comprising: acquiring the target point based on the point closest to the vehicle, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661